DETAILED ACTION

The preliminary amendment filed on 12/28/20 has been acknowledged and entered. By this amendment claims 1-20 are cancelled and claims 21-40 are pending in the application.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 21-40 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,700,123. Although the conflicting claims are not identical, they are not patentably distinct from each other because as follows: both U.S. Patent and instant application claimed magneto-resistive device design and process integration with surrounding circuitry. Specifically, regarding claim 1 of instant application, claim 1 of U.S. No. 10,700,123 discloses an integrated circuit device (claim 1, lines 1-2) comprising: a plurality of metal layers, including: a first metal layer; and a second metal layer above the first metal layer (claim 1, lines 2-4); a first interlayer dielectric layer between the first metal layer and the second metal layer (claim 1, lines 5-9); and a plurality of magnetoresistive devices, wherein each magnetoresistive device is below the second 

Regarding claims 22-40 of instant application, which claim the same subject matter as disclosed in claims 1-15 of U.S. No. 10,700,123. 

Furthermore, the claims 1-15 in the U.S. No. 10,700,123 are either narrower version of the claims 21-40 of the instant application or obvious variations thereof.

The facts are that the claims of the U. S. Patent No. 10,700,123 and instant application have claimed the same goal and are not distinguished from each other.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THERESA T DOAN whose telephone number is (571)272-1704.  The examiner can normally be reached on Monday, Tuesday, Wednesday and Thursday from 7:00AM - 3:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WAEL FAHMY can be reached on (571) 272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/THERESA T DOAN/               Primary Examiner, Art Unit 2814